EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	At claim 1, line 3, -- a – has been inserted before “first fan”.
	At claim 9, lines 26-27, -- the – has been inserted before “first storage compartment”.
	At claim 13, line 26, -- the – has been inserted before “first storage compartment”.

	These amendments have been made to correct for minor grammatical informalities.

REASONS FOR ALLOWANCE
Claims 1-11, 13-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lee et al. in view of ACHR and Yanagida et al. constitute the closest prior art.  However, neither these references nor the prior art in general teach or render obvious the method combinations of independent claims 1, 9, or 13, and in particular comprising the following respective limitations:
Claim 1: wherein the method further comprises: changing the cooling level of the compressor when an absolute value of a difference between a previous temperature of the first storage compartment and a current temperature of the first storage compartment is equal to or greater than a first reference value during the first cooling cycle; and changing the cooling level of the compressor when an absolute value of a difference between a previous temperature of 
Claim 9: determining a first decrease or increase of the cooling level of the compressor when an absolute value of a difference between a set temperature of the first storage compartment and a current temperature of the first storage compartment is equal to or greater than a first reference value during the first cooling cycle; and determining to maintain the cooling level of the compressor when the absolute value of the difference between the set temperature and the current temperature of the first storage compartment is less than the first reference value during the first cooling cycle.
Claim 13: adjusting the cooling level of the compressor based on a difference between a set temperature of the first storage compartment and a current temperature of the first storage compartment and based on a change in the temperature of the first storage compartment at the sampling times during the first cooling cycle, or adjusting the cooling level of the compressor based on a difference between a set temperature of the second storage compartment and a current temperature of the second storage compartment and based on a change in the temperature of the second storage compartment at the sampling times during the second cooling cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763